Citation Nr: 9905018	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Eddie Harper, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
October 1968.  

This matter arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for hypertension, to include as secondary 
to his service-connected PTSD.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  

As a preliminary matter, the Board notes that by a statement 
of July 1997, the veteran withdrew his claim for entitlement 
to an evaluation in excess of 30 percent for his PTSD.  
Accordingly, this issue is no longer before the Board.  


REMAND

The veteran is currently service-connected for PTSD, and is 
assigned a 30 percent disability evaluation.  He asserts that 
he currently has hypertension that was either incurred during 
his active service or was caused by is service-connected 
PTSD.  In support of this contention, the veteran has 
indicated that he was informed by his treating physician, Kim 
L. Kurvink, M.D., that the anxiety caused by his PTSD raised 
his blood pressure, which subsequently caused hypertension.  

The veteran submitted a medical record dated in July 1997 
from Dr. Kurvink, stating that in his opinion, the veteran's 
hypertension may have been caused or aggravated by his 
chronic anxiety, which could, in turn, have been caused by 
the veteran's PTSD.  Further, a psychological assessment 
submitted by Dr. John T. Atwood, Clincal Psychologist, dated 
in July 1996 indicates that he included an Axis III diagnosis 
which was related to complaints of high blood pressure and 
sleep apnea.  

The Board finds that the medical opinions are sufficient to 
well ground the veteran's claim for service connection.  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

As the veteran's claim is well grounded, there is a duty to 
assist him in developing facts pertinent to that claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Therefore, it is the opinion of the Board that 
the RO should contact the veteran and seek to obtain and 
associate with the claims file all records of private medical 
treatment pertaining to his hypertension.  Afterwards, the 
claims file should be referred to the proper medical 
specialist or specialists for a review of all pertinent 
records and obtain an opinion as to whether it is at least as 
likely as not that the veteran's hypertension was incurred as 
secondary to his PTSD, or to any other incident of his active 
service.  Upon completion of this development, the RO should 
readjudicate the veteran's claim taking into account all 
applicable statutes and regulations.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action.  

1.  The RO should contact the veteran and 
obtain the names and addresses of any 
health care providers who have rendered 
treatment for the veteran's claimed 
hypertension.  After obtaining any 
necessary authorization, the RO should 
contact those health care providers and 
obtain the pertinent treatment records, 
to be associated with the veteran's 
claims file.  

2.  Upon completion of the development 
requested in the first paragraph, the RO 
should refer the veteran's claims file to 
the appropriate medical specialist to 
determine whether it is at least as 
likely as not that the veteran's 
hypertension was manifested in service, 
within one year of separation from 
service or otherwise related to service.  
In addition an opinion should be rendered 
as to whether it is at least as likely as 
not that the veteran's hypertension is 
etiologically related to or chronically 
worsened by his service-connected PTSD.  
It is requested that all opinions be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


- 2 -


